UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6K REPORT OF FORIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d – 16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2007 Commission file Number: 333-13878 CANWEST MEDIAWORKS INC. (Translation of registrant’s name into English) 3100 CANWEST GLOBAL PLACE WINNIPEG, MANITOBA CANADA R3B3L7 (204) 956 2025 (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40 – F. Form 20-FxForm 40 -F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): Note:Regulation S-T Rule 101 (b) (1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): . Note:Regulation S-T Rule 101 (b) (7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANWEST MEDIAWORKS INC. /s/ John E. Maguire By:JOHN E. MAGUIRE Chief Financial Officer Date:November 2, 2007 EXHIBIT INDEX Exhibit Number Description 1 CanWest Global Communications Corp. press release dated November 2, 2007. 2 CanWest Global Communications Corp. press release dated October 27, 2007. 3 CanWest Global Communications Corp. press release dated October 24, 2007.
